Citation Nr: 0102175	
Decision Date: 01/26/01    Archive Date: 01/31/01	

DOCKET NO.  96-46 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by neck pain. 

2.  Entitlement to service connection for thoracic 
fibromyositis, bilateral trapezius fibromyositis and right 
biceps tendinitis.

3.  Entitlement to service connection for a disorder 
manifested by inflamed and painful joints, to include leg and 
ankle pain.

4.  Entitlement to service connection for a disorder 
manifested by defective vision.

5.  Entitlement to service connection for a disorder 
manifested by a positive tuberculin reaction.

6.  Entitlement to service connection for a lung disorder.

7.  Entitlement to service connection for a disorder 
manifested by chest pain, pressure and rapid heartbeat.

8.  Entitlement to service connection for an acquired 
psychiatric disorder.

9.  Entitlement to service connection for a bilateral hearing 
loss.

10.  Entitlement to service connection for a disorder 
manifested by vertigo.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to an effective date prior to January 26, 
1996, for a grant of service connection and compensation for 
residuals of a duodenal ulcer, prostatitis, metatarsalgia, 
low back syndrome with spondylosis, hemorrhoids, and 
sinusitis and rhinitis with septoplasty.

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to July 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which addressed the veteran's original 
claim in January 1996 for entitlement to service connection 
for multiple disabilities.  

The issues of entitlement to service connection for a chronic 
dental disorder, as well as entitlement to increased 
disability evaluations of the veteran's service-connected low 
back disorder, hemorrhoids, sinusitis and rhinitis disorder 
have been addressed in statement of the case furnished the 
veteran in February 1997 and/or September 1999.  The veteran 
has not perfected an appeal as to these issues.  Accordingly, 
these issues will not be addressed herein.  See 38 C.F.R. 
§ 20.202 (1999).  

While this case was in appellate status, the veteran's 
representative, a private attorney, withdrew his 
representation.  In a letter dated in October 2000, the 
veteran indicated that he is currently seeking to have the 
Disabled American Veterans appointed as his power of attorney 
in this matter.  It is not clear that the veteran's request 
for representation has been satisfied.  In any event, the 
veteran has no current power of attorney, but is free to 
submit one while his appeal is pending remand action at the 
RO.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs with respect to the duty to assist, and 
supersedes the decisions of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), which has held the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, Section 7(a), 114 Stat. 
2096,____(2000).  See also, Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, Sections 3-4, 114 Stat. 2096,___(2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103(a) and 5107).

The Board is cognizant that this case has been pending for a 
lengthy period.  However, in light of the provisions of the 
VCAA and comments by the veteran in October 2000 regarding 
his desire for representation in this matter by the DAV, this 
case must be REMANDED to the RO for further development.  

The Veterans Claims Assistance Act of 2000, redefined VA's 
duty to assist the veteran.  This new legislation requires VA 
to develop all relevant evidence, notify the veteran when 
efforts to obtain evidence are unsuccessful and examine 
veterans or obtain a medical opinion if an examination or an 
opinion is appropriate in assisting the veteran in the 
development of his claims.  In this case, VA has a duty to 
provide further assistance to the veteran in the development 
of his claims seeking service connection for the multiple 
disorders listed on the title page.  

Accordingly, this case is REMANDED for the following actions:

1.  With any needed assistance from the 
veteran including obtaining signed 
releases, the RO should request up to 
date copies of the records of any 
evaluation or treatment, VA or non-VA, he 
has received for the multiple 
disabilities currently in appellate 
status.  All records obtained should be 
associated with the claims folder. 

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and the 
development procedures contained in 
Sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on processing of this case and 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
and 00-92, as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  

3.  The RO should schedule the veteran 
for appropriate examinations to determine 
the nature and etiology of his current 
complaints relevant to the disabilities 
in appellate status.  The examiners 
should identify any underlying chronic 
malady or medical condition related to 
his pertinent complaints, including his 
complaints of pain and provide an opinion 
as to whether it is at least as likely as 
not that any current complaint and/or 
clinical finding related thereto is 
attributable to an injury or disease that 
was incurred during the veteran's period 
of active service.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  The 
appropriate examiners should review the 
veteran's claims file prior to 
examinations and acknowledge this review.  
The physician's review of the record 
should include not only the post service 
clinical data but also the veteran's 
service medical records.  Specifically, 
the examiners must determine if the 
veteran has a disorder manifested by neck 
pain, thoracic fibromyositis, bilateral 
trapezius fibromyositis, right biceps 
tendinitis, a disorder manifested by 
inflamed and painful joints, to include 
leg and ankle pain, a disorder manifested 
by a positive tuberculosis skin test, a 
lung disorder, a disorder manifested by 
chest pain, an acquired psychiatric 
disorder, a bilateral hearing loss and a 
disorder manifested by vertigo and/or 
tinnitus.  Finally, each examiner should 
provide an opinion after reviewing the 
record, as to whether it is at least as 
likely as not that any disorder noted 
above and demonstrated on objective 
examination is a result of an injury or 
disease that was incurred during the 
veteran's period of active service.  

4.  The veteran should be asked to 
specifically state whether he currently 
wishes to be represented by the Disabled 
American Veterans.  If the response is 
negative, he should be advised of other 
available organizations to represent him, 
if he wishes, and ask him to designate 
another representative.  

5.  Once a representative has been 
designated, a power of attorney 
reflecting that designation should be 
consolidated with the claims file.  

If any benefit sought on appeal remains denied, the appellant 
and his representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable laws and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative, if any, until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




